445 F.2d 307
UNITED STATES of America, Plaintiff-Appellee,v.Victor Lawrence TAYLOR, Defendant-Appellant.
No. 30877 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 1, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Manuel L. Real, District Judge.
Theodore E. Smith, Atlanta, Ga., for defendant-appellant.
John W. Stokes, Jr., U. S. Atty., J. Owen Forrester, George H. Connell, Jr., Asst. U. S. Attys., Atlanta, Ga., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966